Exhibit 10.9
OMNIBUS AMENDMENT AND CONSENT
     THIS OMNIBUS AMENDMENT AND CONSENT (this “Amendment”), dated as of March 1,
2011 is by and among:
     (i) PLUS MARK LLC (as successor to Plus Mark, Inc.) (“Plus Mark”);
     (ii) AGC FUNDING CORPORATION (“Funding”);
     (iii) AMERICAN GREETINGS CORPORATION (“Greetings”);
     (iv) PNC BANK, NATIONAL ASSOCIATION (in its individual capacity, “PNC”), as
purchaser agent for Market Street Funding LLC, as Administrator for each
Purchaser Group (in such capacity, the “Administrator”) and as issuer of Letters
of Credit (in such capacity, together with its successors and permitted assigns
in such capacity, the “LC Bank”); and
     (v) MARKET STREET FUNDING LLC (in its individual capacity, “Market
Street”), as a Conduit Purchaser and as a Related Committed Purchaser.
RECITALS
     1. Greetings and Plus Mark are parties to that certain Amended and Restated
Receivables Sale Agreement, dated as of October 24, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Sale
Agreement”);
     2. Greetings and Funding are parties to that certain Amended and Restated
Sale and Contribution Agreement, dated as of October 24, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Sale and
Contribution Agreement”);
     3. Funding, Greetings, as the Servicer, the Administrator, PNC, Market
Street and the LC Bank are parties to that certain Amended and Restated
Receivables Purchase Agreement, dated as of October 24, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”; together with the Receivables Sale Agreement and the Sale
and Contribution Agreement, each an “Agreement” and collectively, the
“Agreements”);
     4. On or about the date hereof, Plus Mark, Inc., an Ohio corporation, has
converted to Plus Mark LLC, an Ohio limited liability company (the “Subject Name
Change”); and
     5. The parties hereto desire to amend each of the Agreements to which it is
a party as set forth herein.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in, or by reference in, Exhibit I to the
Receivables Purchase Agreement shall have the same meanings herein as therein
defined.

 



--------------------------------------------------------------------------------



 



     2. Amendment to Agreements. Each of the Agreements is hereby amended as
follows:
     (a) To reflect the occurrence of the Subject Name Change (i) each reference
to “Plus Mark, Inc.” is replaced with a reference to “Plus Mark LLC” and
(ii) each reference to “corporation” in each instance referring to Plus Mark is
replaced with a reference to “limited liability company”.
     (b) Plus Mark hereby (i) assumes all rights, covenants, powers, duties,
obligations, responsibilities and liabilities of Plus Mark, Inc. under each of
the Agreements and the other Transaction Documents (to the extent that Plus
Mark, Inc. was party thereto or bound thereby), whether arising prior to or
after the effectiveness hereof and (ii) acknowledges and agrees that it shall be
bound by, and agrees to perform, all of the covenants, duties, obligations and
responsibilities to which it is subject under, each of the Agreements and the
other Transaction Documents (to the extent that Plus Mark, Inc. was party
thereto or bound thereby), whether arising prior to or after the effectiveness
hereof.
     3. Notice; Consent.
     (a) Notice. Plus Mark hereby provides notice of its intent to perform the
Subject Name Change and requests that each of the parties hereto hereby
acknowledge and consent to such conversion.
     (b) Consent. Each of the parties hereto hereby acknowledges such notice and
consents to the Subject Name Change.
     4. Representations and Warranties. Each of Plus Mark, Funding and Greetings
hereby represents and warrants to each of the other parties hereto as follows:
     (a) Representations and Warranties. The representations and warranties made
by it in each of the Agreements and the other Transaction Documents are true and
correct in all material respects as of the date hereof (except to the extent
that such representations and warranties relate expressly to an earlier date,
and in which case such representations and warranties shall be true and correct
in all material respects as of such earlier date).
     (b) Enforceability. The execution and delivery by it of this Amendment, and
the performance of each of its obligations under this Amendment and the
Agreements to which it is a party, as amended hereby, are within each of its
organizational powers and have been duly authorized by all necessary
organizational action on its part. This Amendment and each of the Agreements to
which it is a party, as amended hereby, are its valid and legally binding
obligations, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
from time to time in effect affecting the enforcement of creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

2



--------------------------------------------------------------------------------



 



     (c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Receivables Sale
Termination Event, Sale and Contribution Termination Event, Termination Event or
Unmatured Termination Event exists or shall exist.
     5. Effect of Amendment. All provisions of each of the Agreements, as
expressly amended and modified by this Amendment, shall remain in full force and
effect and are hereby ratified. After this Amendment becomes effective, all
references in each of the Agreements (or in any other Transaction Document) to
“this Agreement”, “hereof”, “herein” or words of similar effect referring to
such Agreement shall be deemed to be references to such Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of any Agreement other
than as set forth herein.
     6. Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Administrator of each of the following:
     (a) counterparts of this Amendment duly executed by each of the other
parties hereto;
     (b) a favorable opinion of Calfee, Halter & Griswold LLP, counsel to Plus
Mark, dated within seven (7) days of the date hereof, covering certain security
interest matters, in form and substance satisfactory to the Administrator;
     (c) a favorable opinion of Christopher W. Haffke, Deputy General Counsel of
Plus Mark, dated within seven (7) days of the date hereof, covering certain
limited liability company matters, in form and substance satisfactory to the
Administrator;
     (d) a certificate of the Secretary or Assistant Secretary of Plus Mark,
dated within seven (7) days of the date hereof, certifying (i) the names and
true signatures of its officers who are authorized to sign this Amendment,
(ii) the resolutions of the Sole Member of Plus Mark authorizing this Amendment
and the transactions contemplated hereby and (iii) the Articles of Organization
and Operating Agreement of Plus Mark; and
     (e) a good standing certificate with respect to Plus Mark issued by the
Secretary of State of the State of Ohio and dated within seven (7) days of the
date hereof.
     7. Authorization to File Financing Statements. Plus Mark hereby authorizes,
and each of the parties hereto hereby consent to, the filing of (at the expense
of Plus Mark) the UCC-1 financing statement in the form of Exhibit A hereto and
the UCC-3 financing statement amendment in the form of Exhibit B hereto.
     8. Costs and Expenses. Plus Mark agrees to pay (or cause to be paid) on
demand, all costs and expenses of PNC, the Administrator, the LC Bank and Market
Street (including, without limitation, the reasonable fees and expenses of
counsel) incurred in connection with this Amendment, the transactions
contemplated hereby and the Subject Name Change.

3



--------------------------------------------------------------------------------



 



     9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart hereof by facsimile or by email of a .pdf copy thereof
shall be effective as delivery of an originally executed counterpart hereof.
     10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including for such
purpose Sections 5-1401 and 5-1402 of the general obligations law of the State
of New York).
     11. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, any of the Agreements or any provision hereof or thereof.
(signature pages follow)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            AGC FUNDING CORPORATION
      By:   /s/ Gregory Steinberg       Name:   Gregory Steinberg       
Title:   Treasurer        AMERICAN GREETINGS CORPORATION
      By:   /s/ Gregory Steinberg       Name:   Gregory Steinberg       
Title:   Treasurer        PLUS MARK LLC
      By:   /s/ Gregory Steinberg       Name:   Gregory Steinberg       
Title:   Treasurer     

Omnibus Amendment and Consent
(American Greetings)

S-1



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as Administrator
      By:   /s/ Scott D. Beran       Name:   Scott D. Beran       Title:   Vice
President       PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for Market Street Funding LLC
      By:   /s/ Scott D. Beran       Name:   Scott D. Beran       Title:   Vice
President       PNC BANK, NATIONAL ASSOCIATION,
as LC Bank
      By:   /s/ Scott D. Beran       Name:   Scott D. Beran       Title:   Vice
President    

Omnibus Amendment and Consent
(American Greetings)

S-2



--------------------------------------------------------------------------------



 



            MARKET STREET FUNDING LLC,
as a Conduit Purchaser and as a Related
Committed Purchaser
      By:   /s/ Doris J. Hearn       Name:   Doris J. Hearn       Title:   Vice
President    

Omnibus Amendment and Consent
(American Greetings)

S-3



--------------------------------------------------------------------------------



 



EXHIBIT A
UCC-1 FINANCING STATEMENT
[attached]
Omnibus Amendment and Consent
(American Greetings)

Exhibit A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
UCC-3 FINANCING STATEMENT AMENDMENT
[attached]
Omnibus Amendment and Consent
(American Greetings)

Exhibit B-1